Citation Nr: 1414464	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the reduction in the evaluation for right lower extremity radiculopathy from 10 percent to 0 percent, effective February 1, 2009, was proper, to include whether there should be an increased rating.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel
INTRODUCTION

The Veteran had active duty from July 1957 to October 1960 and from June 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.

The Veteran appeared and testified at a videoconference hearing in January 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

A review of the Virtual VA paperless claims processing system reveals the hearing transcript.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In January 2008, the RO proposed to reduce the evaluation for right lower extremity radiculopathy under Diagnostic Code 8520 from 10 percent to a non-compensable rating.  The Veteran was appropriately notified of the proposed reduction.

2.  In November 2008, the RO reduced the evaluation for right lower extremity radiculopathy under Diagnostic Code 8520 from 10 percent to a non-compensable rating effective February 1, 2009; the 10 percent rating was in effect for less than five years.

3.  Medical evidence does not demonstrate that at the time of the reduction, the Veteran had overall improvement with respect to right lower extremity radiculopathy and his disability picture continued to more nearly approximate mild incomplete paralysis, but no more.
CONCLUSION OF LAW

The reduction in the rating assigned for right lower extremity radiculopathy under Diagnostic Code 8520, from 10 percent to a non-compensable rating, effective February 1, 2009, was not proper; restoration is warranted, but a higher rating is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e) 4.3, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board acknowledges VA's duties to notify and to assist pursuant to the Veterans Claims Assistance Act (VCAA). See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  This appeal, however, stems from disagreement with a 38 C.F.R. § 3.105(e) reduction.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  38 C.F.R. § 3.105(e), (i) (2013).  Further, in light of the favorable decision in this case, to the extent that the VCAA might be applicable, the Board concludes that any errors in the timing or content of VCAA notice or assistance is moot.

Analysis

Historically, the Veteran was originally granted service connection for right lower extremity radiculopathy in March 2005 and assigned a 10% rating under Diagnostic Code 8520 from October 12, 2004.  The record reflects that the RO complied with all procedural requirements with respect to the reduction in this case including providing a rating proposing the reduction, allowing 60 days for the presentation of additional evidence, and providing the Veteran with a pre-determination hearing.  38 C.F.R. § 3.105 (e), (i).  In January 2008, the RO proposed to reduce the evaluation to a non-compensable rating.  The Veteran had a pre-determination hearing in June 2008.  In November 2008, the 10 percent evaluation under Diagnostic Code 8520 was reduced to a non-compensable rating effective February 1, 2009.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also may be considered.  The appeal issue is the matter of the reduction in the assigned disability rating.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  See Id.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  In instances such as this one, where the schedule does not provide a zero percent evaluation, a zero percent evaluation will be assigned if the requirements for a 10 percent evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran argues that the reduction in this case was not warranted.  At the hearing, the Veteran testified that he experiences constant radiating pain that causes him to limp.  He also testified that his leg limits his activities, he sometimes feels like it's going to "give way," and that his symptoms cause him difficulty while driving.

The January 2008 and July 2008 VA examinations reflect opinions that the Veteran does not have right lower extremity radiculopathy.  In particular, the VA examiner, a physician's assistant, based this finding on a negative EMG study as well as an MRI.  He stated that the Veteran may have bilateral lower extremity neuropathy related to diabetes.

The remainder of the record supports a finding that the Veteran has right lower extremity radiculopathy that causes mild incomplete paralysis of the sciatic nerve.  The November 2005 VA contract examiner found that the Veteran had right lower extremity radiculopathy.  VA neurological treatment records reflect a June 2010 diagnosis of long-standing numbness and weakness of the right leg most probably related to lumbar spondylosis.  Records contain continued complaints of pain in the right leg radiating from the buttocks and trouble walking.  Private neurological treatment reflects a March 2010 diagnosis of lumbar spondylosis with radiculopathy.  The records also contain a December 2010 report that the Veteran experienced a fall when his right leg gave out.  In January 2011, the neurologist recorded his statement to the Veteran that his lumbar spondylosis which is most likely causing his right leg radiculopathy would likely worsen without surgical intervention.

The Board finds that the weight of the evidence reflects a finding of continued right lower extremity radiculopathy causing mild incomplete paralysis of the sciatic nerve because the Board gives greater weight to the Veteran's private treating neurologist as well as VA treating neurologists.  This is because the Board considers the superior qualifications of the neurologists with respect to diagnosis of nerve conditions.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).

The Veteran's reported symptoms are consistent with mild incomplete paralysis of the sciatic nerve as he testified that he had pain and issues with daily activities related to his right lower extremity.  Additionally, treatment records reflect that the Veteran's right leg "gave way," causing him to fall.  The Veteran is competent to report the symptoms he experiences.  38 C.F.R. § 3.159(a)(2)(2013); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that these complaints are credible as they were repeated to medical professionals as well as in the Veteran's testimony.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(finding that lay statements made for purposes of medical treatment may be afforded greater probative value because there is a motive to tell the truth to receive proper care).

The Board notes that the relevant focus is the evidence at the time of the reduction and that the Veteran's VA treatment and private neurological treatment records were not available at that time.  However, the Board cannot discount the remainder of the evidence.  Dofflemeyer, 2 Vet. App. at 279-280.  The remainder of the submitted evidence establishes right lower extremity radiculopathy prior to the reduction and subsequent to the reduction.  The evidence also includes notations of a long history of radiculopathy prior to the reduction in treatment records submitted subsequent to the reduction.  The record as a whole therefore shows that the Veteran has continued to have right lower extremity symptoms of radiculopathy including during the time of the reduction.  The 2008 VA examinations are inconsistent with the remainder of the evidence and therefore the Board gives these examinations little weight.  Thus, mild incomplete paralysis is reasonably shown, but more significant pathology is not shown.

The Board finds that the reduction was not proper and restoration of the 10 percent evaluation under Diagnostic Code 8520 is warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

The reduction in compensation for right lower extremity radiculopathy under Diagnostic Code 8520 from 10 percent to a non-compensable evaluation effective February 1, 2009, was not proper; the 10 percent evaluation is restored subject to the laws and regulations governing the award of monetary benefits, but a higher rating is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


